IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

L. T.,                                  NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
         Appellant,                     DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D14-4983

STATE OF FLORIDA,

         Appellee.


_____________________________/

Opinion filed January 20, 2016.

An appeal from the Circuit Court for Leon County.
Charles W. Dodson, Judge.

Shannon Stallings, Apalachicola, for Appellant.

Pamela Jo Bondi, Attorney General, and Heather Flanagan Ross, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

         Appellant, L.T., a minor, appeals a Juvenile Disposition Order in which the

trial court withheld adjudication on the offense of affray and imposed probation. We
reject without further discussion Appellant’s argument that the trial court imposed a

duty to retreat upon her. However, we agree with Appellant that the trial court

abused its discretion in overruling her lack-of-foundation objection to the

admissibility of the videotape showing the altercation at issue that occurred on her

school bus. Although the trial court ruled as it did because it did not “know how it

[the video] could hurt the case” and did not see “anything in there that would be

damaging” to Appellant, the trial court ultimately found that Appellant committed

affray by relying almost exclusively on what it saw in the video. Because the State

failed to authenticate the video, we reverse the order on appeal and remand for

further proceedings.     See § 90.901, Fla. Stat. (2013) (“Authentication or

identification of evidence is required as a condition precedent to its

admissibility.”); see also Wagner v. State, 707 So. 2d 827, 830 (Fla. 1st DCA 1998)

(explaining how a photograph or videotape may be authenticated).

      REVERSED and REMANDED for further proceedings.

LEWIS, ROWE, and BILBREY, JJ., CONCUR.




                                         2